IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-74,935


ROBERT GARZA, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CAUSE NO. CR-0945-03-I
IN THE 398TH JUDICIAL DISTRICT COURT

HIDALGO COUNTY



 Per Curiam.  


O R D E R


	On November 9, 2005, this case was submitted to this Court.  Upon reviewing the
case, the Court has determined that the parties should brief two issues that were not raised
on direct appeal:
	(1)  Whether Texas Penal Code section 71.02 properly supports a charge
and conviction of capital murder from which the death penalty may result;
and 

	(2)  Whether the first and fourth counts of the indictment improperly subject
appellant to multiple punishments for the same crime in violation of the
Double Jeopardy Clause.

	The parties are ordered to brief the procedural aspects as well as the merits of both
issues.  The briefs are to be filed with this Court within 60 days of the date of this order. 
No motions for extension will be entertained.
	IT IS SO ORDERED THIS THE 28th DAY OF June, 2006.

Do Not Publish